Case 2:19-cv-00324-DBH Document 41 Filed 02/26/21 Page 1 of 3              PageID #: 3070




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

MICHAEL RUSSO,                            )
                                          )
              Plaintiff                   )
                                          )
       v.                                 )      2:19-cv-00324-DBH
                                          )
VALMET, INC., et al.,                     )
                                          )
              Defendants

       ORDER ON MOTION TO MODIFY ADMINISTRATIVE RECORD

       Plaintiff seeks retirement benefits under the Employee Retirement Income Security

Act (ERISA), 29 U.S.C. § 1001 et seq. Plaintiff claims Defendants, which consist of his

employer Valmet, Inc. and its defined benefit plan, wrongly denied him benefits.

       Plaintiff seeks to modify the administrative record to include five additional

documents. (Motion, ECF No. 35.) The documents consist of three email communications

from one of Defendants’ representatives to Plaintiff, an email communication from

Plaintiff to one of Defendants’ representatives, and a service award recognizing Plaintiff,

among other employees. (Exhibit D, ECF No. 35-1.)

       After consideration of the parties’ arguments, the Court denies the motion.

                                       DISCUSSION

       Plaintiff maintains the documents are relevant to the Court’s review of the

administrative decision regarding Plaintiff’s retirement benefits as the documents were

generated by Defendants and the documents should have been in Plaintiff’s personnel file.
Case 2:19-cv-00324-DBH Document 41 Filed 02/26/21 Page 2 of 3               PageID #: 3071




Defendants contend Plaintiff should not be permitted to supplement the record at this stage

given that the documents were available to Plaintiff during the administrative process and

Plaintiff failed to introduce them during the administrative proceedings.

       “The decision to which judicial review is addressed is the final ERISA

administrative decision.” Orndorf v. Paul Revere Life Ins. Co., 404 F.3d 510, 519 (1st Cir.

2005). “[A]t least some very good reason is needed to overcome the strong presumption

that the record on review is limited to the record before the administrator.” Liston v. Unum

Corp. Officer Severance Plan, 330 F.3d 19, 23 (1st Cir. 2003).

       While the First Circuit has not explicitly identified the circumstances that would

constitute a “very good reason” to supplement the record, other courts have described the

types of situations that might warrant leave to supplement the record:

       To provide guidance to district courts on this issue we note that the following
       exceptional circumstances could warrant the admission of additional evidence:

              claims that require consideration of complex medical questions
              or issues regarding the credibility of medical experts; the
              availability of very limited administrative review procedures
              with little or no evidentiary record; the necessity of evidence
              regarding interpretation of the terms of the plan rather than
              specific historical facts; instances where the payor and the
              administrator are the same entity and the court is concerned
              about impartiality; claims which would have been insurance
              contract claims prior to ERISA; and circumstances in which
              there is additional evidence that the claimant could not have
              presented in the administrative process.




                                             2
Case 2:19-cv-00324-DBH Document 41 Filed 02/26/21 Page 3 of 3                              PageID #: 3072




Hall v. UNUM Life Ins. Co. of Am., 300 F.3d 1197, 1203 (10th Cir. 2002) (quoting

Quesinberry v. Life Ins. Co. of N. Am., 987 F.2d 1017, 1027 (4th Cir. 1993)).1

        Here, the documents do not appear to be necessary to assess any expert testimony,

to demonstrate any shortcomings of the administrative process, or to interpret the terms of

the benefit plan. Furthermore, the Court can discern no impediment to Plaintiff’s ability

to introduce the documents during the administrative proceeding. The Court, therefore,

finds no basis to “overcome the strong presumption that the record on review is limited to

the record before the administrator.” (Id.)

                                              CONCLUSION

        Based on the foregoing analysis, the Court denies Plaintiff’s motion to modify the

administrative record.

                                                 NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                                           /s/ John C. Nivison
                                                           U.S. Magistrate Judge

Dated this 26th day of February, 2021.




1
 The First Circuit cases are consistent with the other courts’ exemplar categories. See Denmark v. Liberty
Life Assur. Co. of Bos., 566 F.3d 1, 10 (1st Cir. 2009) (suggesting discovery may be appropriate concerning
conflicts of interest if the administrator failed to document its procedures); Orndorf v. Paul Revere Life Ins.
Co., 404 F.3d 510, 519 (1st Cir. 2005) (suggesting that supplementation may be warranted if the plaintiff
was denied the opportunity to present evidence before the administrator).
                                                      3
